                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                  CRIMINAL ACTION
                                          )
            v.                            )                  No. 14-20014-12-KHV
                                          )
FAUSTINO SOTO,                            )
                                          )
                        Defendant,        )
__________________________________________)

                                             ORDER

       This matter is before the Court on Defendant’s Motion To Vacate And Discharge With

Prejudice Under 28 U.S.C. § 2255 (Doc. #786) filed March 14, 2019. The government concedes

that defendant is entitled to relief on his claim that counsel provided ineffective assistance.

Government’s Response To Defendant’s Motion To Vacate And Discharge With Prejudice Under

28 U.S.C. § 2255 (Doc. #825) filed August 1, 2019, at 17. For substantially the reasons stated in

the Government’s Response To Defendant’s Motion To Vacate And Discharge With Prejudice

Under 28 U.S.C. § 2255 (Doc. #825), the Court vacates defendant’s conviction and sentence.

       The government has not responded to the substantive merit of defendant’s alternative claim

that he is entitled to dismissal with prejudice because the government violated his Sixth

Amendment right to confidential communication with counsel. Defense counsel has informed the

Court that defendant will not file a reply brief on his Section 2255 motion. It appears that further

factual investigation is necessary on defendant’s Sixth Amendment claim after a ruling in United

States v. Black, D. Kan. No. 16-20032-JAR. On the present record, defendant has not established

that this matter should be dismissed with prejudice based on the allegations related to the Black

investigation. Accordingly, pretrial proceedings will move forward in this matter. Defendant may
renew his claim related to the Black investigation at a later date if appropriate.

       IT IS THEREFORE ORDERED that Defendant’s Motion To Vacate And Discharge

With Prejudice Under 28 U.S.C. § 2255 (Doc. #786) filed March 14, 2019 is SUSTAINED in

part. The Court VACATES defendant’s sentence, Judgment In A Criminal Case (Doc. #565)

filed August 25, 2016, and conviction, Petition To Enter Plea Of Guilty And Order Entering

Plea (Doc. #392) filed February 4, 2016.

       IT IS FURTHER ORDERED that this matter shall be set for a status conference

before a magistrate judge no later than August 30, 2019.

       Dated this 7th day of August, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                  2
